



INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Restricted Stock Unit Award Agreement for Directors
This Restricted Stock Unit Award Agreement for Directors, including the General
Terms and Conditions for Non-U.S. Participants attached hereto as Appendix A and
any Country-Specific Terms and Conditions for the Participant’s country attached
hereto as Appendix B (collectively, this “Agreement”) is made by and between INC
Research Holdings, Inc., a Delaware corporation (the “Company”), and XXXX. (the
“Participant”), effective as of XXXX (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan, as Amended and Restated (as the same may be amended and/or
amended and restated from time to time, the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement, and capitalized terms not
otherwise defined in this Agreement will have the meanings ascribed to those
terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, XXXX Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4, 100% of the Shares
subject to the RSUs will vest on the first anniversary of the Date of Grant, or,
if earlier, the date of the next subsequent annual meeting following the Date of
Grant but only to the extent the Participant is not re-elected as a Non-Employee
Director at such annual meeting, in each case, subject to the Participant’s
continued Service through the applicable vesting date.



Change in Control. To the extent that (i) the RSUs are not converted, assumed,
substituted or replaced by a successor or survivor corporation, or a parent or
subsidiary thereof upon the occurrence of a Change in Control or (ii) the
Participant’s Service is not continued by the successor or survivor corporation
in connection with such Change in Control, the RSUs will become fully vested


1





--------------------------------------------------------------------------------





immediately prior the consummation of a Change in Control subject to the
Participant’s continued Service through the date of such Change in Control.
3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to Participant a number of Shares equal to the number of vested
RSUs on the date on which the RSUs vest, subject to the terms of this Agreement.

(b)
Book-­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the applicable vesting date, the Company will, at its election, either:
(i) issue a certificate representing the Shares payable pursuant to this
Agreement; or (ii) not issue any certificate representing the Shares payable
pursuant to this Agreement and instead document the Participant’s interest in
the Shares by registering such Shares with the Company’s transfer agent (or
another custodian selected by the Company) in book­-entry form in the
Participant’s name. In any case, the Company may provide a reasonable delay in
the issuance or delivery of the Shares to address any applicable Tax-­Related
Items, withholding, and other administrative matters. Neither the Company nor
the Committee will be liable to the Participant or any other Person for damages
relating to any delays in issuing the Shares or any mistakes or errors in the
issuance of the Shares.

(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Withholding Requirements. The Participant acknowledges that the Participant will
consult with his or her personal tax advisor regarding the Tax-Related Items
that arise in connection with this Agreement. The Participant is relying solely
on such advisor and is not relying in any part on any statement or
representation of the Company or any of its agents. The Company shall not be
responsible for withholding any Tax-Related Items, unless required by applicable
law. The Company may take such action as it deems appropriate to ensure that all
Tax-Related Items, which are the Participant’s sole and absolute responsibility,
are withheld or collected from the Participant, if and to the extent required by
applicable law. In this regard, the Company will have the power and the right to
require the Participant to remit to the Company, the amount necessary to satisfy
federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement (collectively, "Withheld Taxes"). Notwithstanding the
foregoing, unless otherwise determined by the Committee, any obligations to pay
Withheld Taxes will be met by having the Company withhold a number of Shares
from the total number of Shares otherwise issuable to Participant pursuant to
this Agreement having a Fair Market Value on the date the Withheld Taxes are to
be determined equal to the minimum statutory total Withheld Taxes that could be
imposed on the transaction as determined by the Company; provided, however, that
to the extent permitted by U.S. generally accepted accounting principles, the
number of



2





--------------------------------------------------------------------------------





Shares to be withheld to satisfy Withheld Taxes may be determined by reference
to rates of up to the maximum applicable withholding rate.
4.
Forfeiture. Any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service for any
reason.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the RSUs will be
subject to the adjustment provisions of Section 4.5 of the Plan.

6.
Miscellaneous Provisions

(a)
Securities Laws Requirements or Exchange Control Laws Requirements. No Shares
will be issued or transferred pursuant to this Agreement unless and until all
then applicable requirements imposed by federal and state securities and other
securities or exchange control laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non­-Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
shares of Common Stock delivered hereunder will be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal or state laws and any agreement with, or policy of, the Company or the
Committee to which the Participant is a party or subject, and the Committee may
cause orders or designations to be placed upon any certificate(s) or other
document(s) delivered to the Participant, or on the books and records of the
Company’s transfer agent, to make appropriate reference to such restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the



3





--------------------------------------------------------------------------------





Company’s General Counsel and will be deemed effective upon actual receipt. Any
notification required by the terms of this Agreement will be given by the
Company (x) in a writing addressed to the address that the Participant most
recently provided to the Company and will be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, or (y)
by facsimile or electronic transmission to the Participant’s primary work fax
number or e-mail address (as applicable) and will be deemed effective upon
confirmation of receipt by the sender of such transmission.
(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that



4





--------------------------------------------------------------------------------





such court does not have subject matter jurisdiction over such claim, cause of
action or proceeding, exclusively in the United States District Court for the
District of Delaware (the “Chosen Court”), and hereby (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Court, (ii) waives any objection to
laying venue in any such proceeding in the Chosen Court, (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such claim or cause of action will be effective if notice is given
in accordance with this Agreement.
(k)
Appendices For Non-U.S. Participants. Notwithstanding any provisions in this
Restricted Stock Unit Award Agreement, if the Participant resides and/or
provides services outside the United States, the Participant shall be subject to
the General Terms and Conditions for Non-U.S. Participants attached hereto as
Appendix A and to any Country-Specific Terms and Conditions for the
Participant’s country attached hereto as Appendix B. If the Participant
relocates from the United States to another country, the General Terms and
Conditions for Non-U.S. Participants and the applicable Country-Specific Terms
and Conditions will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Moreover, if the Participant
relocates between any of the countries included in the Country-Specific Terms
and Conditions, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The General Terms and Conditions for Non-U.S. Participants and the
Country-Specific Terms and Conditions constitute part of this Restricted Stock
Unit Award Agreement.

(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]




5





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Award Agreement as of the date first written above.


[NAME]                        INC RESEARCH HOLDINGS, INC.




By:                        
Signature                        Name: Alistair Macdonald
                            Title:    Chief Executive Officer


 

--------------------------------------------------------------------------------






APPENDIX A
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Restricted Stock Unit Award Agreement for Directors


General Terms and Conditions for Non-U.S. Participants


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan, As Amended and Restated and the Restricted Stock Unit Award Agreement for
Directors.
1.
Responsibility for Taxes. The following provision supplements Section 3(d) of
the Restricted Stock Unit Award Agreement for Directors.

The Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all Tax-Related Items is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company. The Participant further acknowledges that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs and the subsequent sale of Shares acquired pursuant
to such vesting and the receipt of any dividends and/or dividend equivalents;
and (b) does not commit to and is under no obligation to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction and may
seek evidence from the Participant of his or her residency for purposes of
operating such withholding or payment on account.
In the event that withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, the
Participant authorizes the Company, or its respective agents, at the Company’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from the Participant’s
director fees or other cash compensation paid to the Participant by the Company;
(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization). Depending on the withholding method, the Company may
withhold or account for Tax-Related Items by considering maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.
The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


A-1





--------------------------------------------------------------------------------





2.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)
the RSUs and the Participant’s participation in the Plan shall not be
interpreted as forming an employment or services contract with the Company or
any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights, Director fees or compensation;

(g)
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for any purpose, and do not
confer on Participant any right to receive Director fees or other compensation
in any specific amount;

(h)
unless otherwise agreed with the Company, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service the Participant may provide as a director of a
Subsidiary;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant’s Service (for any
reason whatsoever);

(k)
the Company shall not be liable for any foreign exchange rate fluctuation
between the Participant’s local currency and the United States Dollar that may
affect the value of the RSUs or of any amounts due to the Participant pursuant
to the settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.

3.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares.



A-2





--------------------------------------------------------------------------------





The Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.
4.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Company and its Subsidiaries
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, passport, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Participant’s local human resources representative.
The Participant authorizes the Company, Fidelity Stock Plan Services, LLC or any
other broker selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Service will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore,


A-3





--------------------------------------------------------------------------------





the Participant understands that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Company’s stock administration department.
5.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

6.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

7.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., RSUs) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for ensuring compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.

8.
Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant is advised to consult his or her
personal legal advisor for any details.



A-4





--------------------------------------------------------------------------------






APPENDIX B
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Restricted Stock Unit Award Agreement for Directors
Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan, As Amended and Restated, the Restricted Stock Unit Award Agreement for
Directors and the General Terms and Conditions for Non-U.S. Participants
attached thereto as Appendix A.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides and/or works in a country
listed below. If the Participant moves to another country after receiving the
grant of the RSUs, the Company will, in its discretion, determine the extent to
which the terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2016. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix B as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the RSUs vest or the Participant
sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working (or if the
Participant is considered as such for local law purposes), the information
contained herein may not be applicable to the Participant in the same manner.
CANADA
Terms and Conditions
RSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in this Agreement to the contrary, RSUs granted to
Participants in Canada shall be settled in Shares only and do not provide any
right for the Participant to receive a cash payment.




B-1





--------------------------------------------------------------------------------





Notifications
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through a broker acceptable to the Company, provided the resale
of Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the NASDAQ Global Select Market.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign property, including Shares and rights to receive Shares (e.g.
RSUs granted or Shares acquired under the Plan) in a non-Canadian company, on
Form T1135 (Foreign Income Verification Statement), on an annual basis, if the
total cost of the individual’s foreign property exceeds C$100,000 at any time
during the year. Thus, if the C$100,000 cost threshold is exceeded by other
foreign property held by the individual, RSUs must be reported. Such RSUs may be
reported at a nil cost.
For purposes of the reporting, Shares acquired under the Plan may be reported at
their adjusted cost bases. The adjusted cost basis of a Share is generally equal
to the fair market value of such Share at the time of acquisition; however, if
the individual owns other Shares (e.g., acquired under other circumstances or at
another time), the adjusted cost basis may be different.
The Participant is advised to consult his or her personal tax advisor to
determine the Participant’s exact reporting requirements in this regard.
GERMANY
Notifications
Exchange Control Information.
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the case of payments in connection with
securities (including proceeds realized upon the sale of Shares), the report
must be made by the fifth day of the month following the month in which the
payment was received. The report must be filed electronically and the form of
report (“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de).


B-2



